        Case 2:20-cv-00173-JDP Document 38 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE DEJESUS RODRIGUEZ,                           Case No. 2:20-cv-00173-JDP (PC)
12                        Plaintiff,                    ORDER DENYING MOTION TO APPOINT
                                                        COUNSEL
13            v.
                                                        ECF No. 37
14    MICHELLE CLEMMONS,
15                        Defendant.
16

17           Plaintiff is a former county jail inmate proceeding without counsel in this civil rights

18   action brought under 42 U.S.C. § 1983. Plaintiff moves for the appointment of counsel. ECF No.

19   37.

20           Plaintiff does not have a constitutional right to appointed counsel in this action, see Rand

21   v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court lacks the authority to require an

22   attorney to represent plaintiff. See Mallard v. U.S. District Court for the Southern District of

23   Iowa, 490 U.S. 296, 298 (1989). The court may request the voluntary assistance of counsel. See

24   28 U.S.C. § 1915(e)(1) (“The court may request an attorney to represent any person unable to

25   afford counsel”); Rand, 113 F.3d at 1525. However, without a means to compensate counsel, the

26   court will seek volunteer counsel only in exceptional circumstances. In determining whether such

27   circumstances exist, “the district court must evaluate both the likelihood of success on the merits

28   [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

                                                   1
        Case 2:20-cv-00173-JDP Document 38 Filed 01/04/21 Page 2 of 2


 1   legal issues involved.” Rand, 113 F.3d at 1525 (internal quotation marks and citations omitted).

 2            The court cannot conclude that exceptional circumstances requiring the appointment of

 3   counsel are present here. The allegations in the complaint are not exceptionally complicated.

 4   Further, plaintiff has not demonstrated that he is likely to succeed on the merits. For these

 5   reasons, plaintiff’s motion to appoint counsel, ECF No. 37, is denied without prejudice.

 6            The court may revisit this issue at a later stage of the proceedings if the interests of justice

 7   so require. If plaintiff later renews his request for counsel, he should provide a detailed

 8   explanation of the circumstances that he believes justify appointment of counsel in this case.

 9
     IT IS SO ORDERED.
10

11
     Dated:      January 4, 2021
12                                                         JEREMY D. PETERSON
                                                           UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    2
